DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 11-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir et al., US 2015/0016729 A1 (Cevahir), and further in view of Ma et al., US 2010/0040296 A1 (Ma).
Regarding claim 1, Cevahir teaches an image processing method, comprising: 
performing feature-extracting processing on a plurality of images (image feature vector extracting unit 61 extracts one or a plurality of image feature vectors from each of a plurality of images) (Fig. 5; [0065]) in an image data set to obtain image features respectively corresponding to the plurality of images (obtain the extracted feature vectors and store the image feature vectors in the storage unit) (Fig. 5; [0065]); and 
performing clustering processing on the plurality of images based on obtained image features to obtain at least one cluster (wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering) (Fig. 5; [0067]), 
wherein a distributed and parallel manner is adopted to perform the feature-extracting processing and at least one processing procedure of the clustering processing (wherein the image feature vector extracting unit 61 and the cluster generating unit 62 are both performed on a parallel computing device 14) (Figs. 2 and 5; [0065] and [0067]).  
Cevahir teaches clustering based on query feature amounts ([0017]); however, Cevahir does not explicitly teach “wherein images in a same cluster comprise a same object”.
Ma teaches an apparatus 200 for efficient indexing and querying of images (Fig. 2; [0033]); wherein the apparatus detects objects (Fig. 2; [0037]); and wherein images in a same cluster comprise a same object (while the clustering unit 218 groups similar images or images of similar objects into clusters) ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include clustering based on similar objects since it allows for efficient indexing and querying of images (Ma; [0005]).

Regarding claim 2, Cevahir teaches wherein adopting the distributed and parallel manner to perform the feature-extracting processing (wherein the image feature vector extracting unit 61 is performed on a parallel computing device 14) (Figs. 2 and 5; [0065]) comprises: grouping the plurality of images in the image data set to obtain a plurality of image groups (grouping a plurality of images to obtain a plurality of clusters) ([0067]); and inputting each of the plurality of image groups into a respective one of a plurality of feature-extracting models (inputting the clusters into a feature vector extracting unit) ([0067]), and performing the feature-extracting processing on the images (feature extraction on the images) ([0067]) in the image groups corresponding to respective feature-extracting models in a parallel manner (parallel computing device) ([0067]) using the plurality of feature-extracting models to obtain the image features of the plurality of images (using the feature vector extracting unit for extracting representative vectors that represents each of the clusters generated) ([0067]), wherein the image groups inputted into respective feature-extracting models are different from each other (wherein the clusters are different since they each have a different representative vector) ([0067]).  Ma also teaches wherein images in a same cluster comprise a same object (while the clustering unit 218 groups similar images or images of similar objects into clusters) ([0040]).

Regarding claim 11, Ma teaches further comprising: obtaining third indexes of the image features (generating indexes) ([0027]), and storing the third indexes in association with the image features corresponding to respective third indexes (wherein each index corresponds to something different and in this case can be a time or position) ([0011-0013]), wherein the third index comprises at least one of: a time when or a position where an image corresponding to the third index is acquired by an image capturing device (acquiring and identifying different events and/or area by of the images captured by the cameras) ([0034-0039]), or an identifier of the image capturing device (operator requests images associated with the captured cameras) ([0027]).  

Regarding claim 12, Cevahir teaches further comprising: determining a cluster center of each of obtained at least one cluster (determining a centroid for the cluster; wherein the centroid is the representative vector) ([0068]); and configuring fourth indexes for the cluster centers (generating an index based on the representative vector; i.e. the centroid) ([0064]), and storing the fourth indexes in association with the cluster centers corresponding to respective fourth indexes (storing the index associated with the representative vector, i.e. the centroid, into a tree structure representative vector storing unit 72) (Fig. 5; [0064]).  

Regarding claim 13, Cevahir teaches wherein determining the cluster center of each of the obtained at least one cluster (determining a centroid for the cluster; wherein the centroid is the representative vector) ([0068]) comprises: determining the cluster center of each cluster based on an average of image features of all images in the cluster (wherein the cluster center can be an average number of the image feature vectors) ([0080]).   

Regarding claim 16, Ma teaches further comprising: determining an object identity corresponding to each of obtained at least one cluster based on an identity feature of at least one object in an identity feature library (identifying the object based on the set of images, which can identify a person in an image based on one or more clusters) (Abstract and [0024]).  

Regarding claim 19, see the rejection made to claim 1, as well as Cevahir for an image processing device (parallel computing device) ([0057]), comprising: a memory storing processor-executable instructions (program stored in the in-device memory) ([0058-0059]); and a processor arranged to execute the stored processor-executable instructions to perform operations (processors to perform processing based on a program stored in the in-device memory) ([0058]), for they teach all the limitations within this claim.

Regarding claim 20, see the rejection made to claim 1, as well as Cevahir for a non-transitory computer-readable storage medium having stored thereon computer-readable instructions (non-transitory computer readable information storage medium having stored thereon a program) ([0013] and claim 9) that, when executed by a processor (executed by a computer) ([0013] and claim 9), cause the processor to perform an image processing method (causing the computer to perform image processing) ([0013] and claim 9), for they teach all the limitations within this claim.

Claim(s) 3-5, 7-10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir et al., US 2015/0016729 A1 (Cevahir), Ma et al., US 2010/0040296 A1 (Ma), and further in view of Kato et al., US 8,532,401 B2 (Kato).
Regarding claim 3, Cevahir teaches wherein performing the clustering processing on the plurality of images based on the obtained image features to obtain the at least one cluster (wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering) (Fig. 5; [0067]) and Ma teaches an apparatus 200 for efficient indexing and querying of images (Fig. 2; [0033]).
However, neither explicitly teaches “performing quantization processing on the image features to obtain quantized features corresponding to respective image features; and performing the clustering processing on the plurality of images based on obtained quantized features to obtain the at least one cluster”.
Kato teaches an image processing apparatus (Abstract); performing quantization processing on the image features to obtain quantized features corresponding to respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18); and performing the clustering processing on the plurality of images based on obtained quantized features to obtain the at least one cluster (performing clustering based on the quantization results) (col. 3, line 59 to col. 4, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include quantization since identification rate is increased (Kato; col. 8, lines 3-5).

Regarding claim 4, Kato teaches wherein performing the quantization processing on the image features of the images to obtain the quantized features corresponding to the respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18) comprises: performing grouping processing on the image features of the plurality of images to obtain a plurality of first groups, wherein each first group comprises the image feature of at least one image (performing clustering of the images based on image features) (col. 3, line 59 to col. 4, line 18); and performing the quantization processing on the image features of the plurality of first groups in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36) to obtain the quantized features corresponding to the respective image features (performing quantizing to the features to obtain quantizing features) (col. 3, line 59 to col. 4, line 18).  

Regarding claim 5, Kato teaches further comprising: before performing the quantization processing on the image features of the plurality of first groups in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36) to obtain the quantized features corresponding to the respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18), configuring a first index for each of the plurality of first groups to obtain a plurality of first indexes (determining center values of respective clusters) (col. 3, lines 59-67), wherein performing the quantization processing on the image features of the plurality of first groups in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36) to obtain the quantized features corresponding to the respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18) comprises: allocating each of the plurality of first indexes to a respective one of a plurality of quantizers, wherein the first indexes allocated to respective quantizers are different from each other (allocating the different clusters to quantizing based on the information relating to clustering) (col. 3, line 59 to col. 4, line 18); and perform the quantization processing on the image features in the first groups corresponding to respective allocated first indexes in a parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36) using the plurality of quantizers (performing quantization on the image features in the clusters using the quantizing module 130) (col. 3, line 59 to col. 4, line 18) (wherein the module can be a plural of modules) (col. 2, lines 19-41).  

Regarding claim 7, Cevahir teaches determining a degree of similarity based on the image feature amounts selected relative to the plurality of query feature amounts (Abstract); thus teaches each degree of similarity based on features and the cluster center (based on the representative vector which is a centroid belonging to the classified cluster) ([0010-0013] and [0068]), that can be in descending order of the value ([0116]); and wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering (Fig. 5; [0067]). Ma teaches iteratively merging two closest clusters defined using average linkage until a specified number of clusters are obtained ([0011]). However, neither explicitly teach that the feature is a quantized feature. 
Kato teaches an image processing apparatus (Abstract); performing quantization processing on the image features to obtain quantized features corresponding to respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18); and performing the clustering processing on the plurality of images based on obtained quantized features to obtain the at least one cluster (performing clustering based on the quantization results) (col. 3, line 59 to col. 4, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include quantization since identification rate is increased (Kato; col. 8, lines 3-5).

Regarding claim 8, Cevahir teaches determining a degree of similarity based on the image feature amounts selected relative to the plurality of query feature amounts (Abstract); thus teaches each degree of similarity based on features and the cluster center (based on the representative vector which is a centroid belonging to the classified cluster) ([0010-0013] and [0068]), that can be in descending order of the value ([0116]); wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering (Fig. 5; [0067]), using thresholds ([0101-0102]). Ma teaches iteratively merging two closest clusters defined using average linkage until a specified number of clusters are obtained ([0011]) and labeling all images in the second set of images and the any one of the plurality of images as being in a first state (labeling the unlabeled data based on the features associated with an object or an activity) (Abstract, [0038-0040], and [0046]), and forming a cluster based on each of images that are labeled as being in the first state, wherein the first state is a state in which the images include a same object (clustering the images based on the images having the same or similar objects) ([0040]). However, neither explicitly teach that the feature is a quantized feature. 
Kato teaches an image processing apparatus (Abstract); performing quantization processing on the image features to obtain quantized features corresponding to respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18); and performing the clustering processing on the plurality of images based on obtained quantized features to obtain the at least one cluster (performing clustering based on the quantization results) (col. 3, line 59 to col. 4, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include quantization since identification rate is increased (Kato; col. 8, lines 3-5).

Regarding claim 9, Kato teaches further comprising: before obtaining the first degrees of similarity between the quantized feature of any one of the plurality of images and the quantized features of the other images of the plurality of images, performing grouping processing on the quantized features of the plurality of images to obtain a plurality of second groups (before determining the degree of similarity between the quantization parameters, performing clustering of the images based on features that are local features) (col. 3, lines 59-67), wherein each second group comprises the quantized feature of at least one image (wherein each cluster than includes quantization results) (col. 4, lines 1-18), wherein obtaining the first degrees of similarity between the quantized feature of any one of the plurality of images and the quantized features of the other images of the plurality of images comprises (obtaining similar images based on the image features quantized by the feature quantizing module) (col. 4, lines 29-67): obtaining the first degrees of similarity between the quantized features of the images in the second groups and the quantized features of the other images (obtaining similar images based on the image features quantized by the feature quantizing module) (col. 4, lines 29-67) in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36).  

Regarding claim 10, Kato teaches further comprising: before obtaining the first degrees of similarity between the quantized features of the images in the second groups and the quantized features of the other images (obtaining similar images based on the image features quantized by the feature quantizing module) (col. 4, lines 29-67) in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36), configuring a second index for each of the plurality of second groups to obtain a plurality of second indexes, wherein obtaining the first degrees of similarity between the quantized features of the images in the second groups and the quantized features of the other images (obtaining similar images in a plurality of different clusters based on a representative based on the image features quantized by the feature quantizing module) (col. 4, lines 29-67)  in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36) comprises: establishing a similarity degree calculation task corresponding to the second indexes based on the second indexes (similarity degree and task such as the feature topic of the cluster) (col. 4, lines 29-67), wherein the similarity degree calculation task obtains the first degrees of similarity between a quantized feature of a target image in each of the second groups corresponding to a respective one of the second indexes and the quantized features of all images other than the target image in the second group (obtaining similar images based on the image features quantized by the feature quantizing module) (col. 4, lines 29-67); and performing a similarity degree acquisition task corresponding to each of the plurality of second indexes (acquiring images for the clusters based on the probability estimating module group 150) (Fig. 1; col. 4, lines 29-67) in the distributed and parallel manner (wherein a module may be executed by plural computer in a distributed or parallel environment) (col. 2, lines 34-36).  

Regarding claim 14, Kato teaches further comprising: obtaining an image feature of an inputted image (obtaining features of local regions in the image) (col. 3, lines 59-67); performing a quantization processing on the image feature of the inputted image to obtain a quantized feature of the inputted image (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18); and determining a cluster for the inputted image based on the quantized feature of the inputted image and a cluster center of each of obtained at least one cluster (determining clusters based on the quantized feature and cluster center values) (col. 2, line 59 to col. 3, line 18).  

Regarding claim 15, Cevahir teaches determining a degree of similarity based on the image feature amounts selected relative to the plurality of query feature amounts (Abstract); thus teaches each degree of similarity based on features and the cluster center (based on the representative vector which is a centroid belonging to the classified cluster) ([0010-0013] and [0068]), that can be in descending order of the value ([0116]); wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering (Fig. 5; [0067]), using thresholds ([0101-0102]). Ma teaches iteratively merging two closest clusters defined using average linkage until a specified number of clusters are obtained ([0011]) and labeling all images in the second set of images and the any one of the plurality of images as being in a first state (labeling the unlabeled data based on the features associated with an object or an activity) (Abstract, [0038-0040], and [0046]), and forming a cluster based on each of images that are labeled as being in the first state, wherein the first state is a state in which the images include a same object (clustering the images based on the images having the same or similar objects) ([0040]). However, neither explicitly teach that the feature is a quantized feature. 
Kato teaches an image processing apparatus (Abstract); performing quantization processing on the image features to obtain quantized features corresponding to respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18); and performing the clustering processing on the plurality of images based on obtained quantized features to obtain the at least one cluster (performing clustering based on the quantization results) (col. 3, line 59 to col. 4, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include quantization since identification rate is increased (Kato; col. 8, lines 3-5).

Regarding claim 17, Cevahir teaches determining a degree of similarity based on the image feature amounts selected relative to the plurality of query feature amounts (Abstract); thus teaches each degree of similarity based on features and the cluster center (based on the representative vector which is a centroid belonging to the classified cluster) ([0010-0013] and [0068]), that can be in descending order of the value ([0116]); wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering (Fig. 5; [0067]), using thresholds ([0101-0102]). Ma teaches iteratively merging two closest clusters defined using average linkage until a specified number of clusters are obtained ([0011]) and wherein determining the object identity corresponding to each of the obtained at least one cluster based on the identity feature of the at least one object in the identity feature library (identifying the object based on the set of images, which can identify a person in an image based on one or more clusters) (Abstract and [0024]). However, neither explicitly teach that the feature is a quantized feature. 
Kato teaches an image processing apparatus (Abstract); performing quantization processing on the image features to obtain quantized features corresponding to respective image features (the feature quantizing module 130 quantizes the image features to generate quantized features) (Fig. 1; col. 4, lines 1-18); and performing the clustering processing on the plurality of images based on obtained quantized features to obtain the at least one cluster (performing clustering based on the quantization results) (col. 3, line 59 to col. 4, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include quantization since identification rate is increased (Kato; col. 8, lines 3-5).

Regarding claim 18, Cevahir teaches in response to that all the sixth degrees of similarity between the image features of the K4 known objects and the image feature of the cluster center are less than the fourth threshold, determining that no clusters match the known objects (determining that there isn’t a match based on the similarity for the threshold and thus the object does not contain the object) ([0101-0102]). Ma teaches wherein determining the object identity corresponding to each of the obtained at least one cluster based on the identity features of the at least one object in the identity feature library (identifying the object based on the set of images, which can identify a person in an image based on one or more clusters) (Abstract and [0024]).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cevahir et al., US 2015/0016729 A1 (Cevahir), Ma et al., US 2010/0040296 A1 (Ma), Kato et al., US 8,532,401 B2 (Kato), and further in view of Dai et al., CN109740660A (Dai).
Regarding claim 6, Cevahir teaches wherein performing the clustering processing on the plurality of images based on the obtained image features to obtain the at least one cluster (wherein cluster generating unit 62 classifies at least a part of the plurality of image feature vectors extracted by the image feature vector extracting unit 61 into a plurality of clusters by clustering) (Fig. 5; [0067]) and Ma teaches an apparatus 200 for efficient indexing and querying of images (Fig. 2; [0033]). Kato teaches indicating similar images from the image features quantized by a quantizing unit (Abstract).
However, none of them explicitly state wherein the quantization processing comprises “Product Quantization (PQ) encoding processing”.  
Dai teaches image processing for determining a clustering center (Abstract); wherein the quantization processing comprises Product Quantization (PQ) encoding processing (product quantization (PQ) method) (page 1; Abstract and “background technology”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using PQ since it can improve the inquiry efficiency of the inquiry sample (Dai; Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov